 1
2
3
4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT

 9                              SOUTHERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,
                                                Case No.: 20-CR-0094-DMS
11
                     Plaintiff,
12
                                                ORDER   TO   DIMISS  FELONY
13          V.                                  INFORMATION         WITHOUT
                                                PREJUDICE AND JUDGMENT
14   CORNELIO SALDIVAR-LOPEZ,
15           Defendant.

16
17
18
           The Court has reviewed the United States' motion to dismiss the felony information
19
     in the above-cited case without prejudice pursuant to Rule 46(a) of the Federal Rules of
20
     Criminal Procedure and Local Rule 57.4(c) that was filed on January 22, 2020.
21
           IT IS ORDERED based on that motion to dismiss, that the felony information be
22
     dismissed forthwith because the defendant was deported to Mexico, and that the bond be
23
     exonerated.
24
25
     DATED:        ;,, J()•;Q
26
27                                         HON. DANA M. SABRAW
28                                         United States District Judge
